Case 9:18-cv-81234-DMM Document 13 Entered on FLSD Docket 02/18/2019 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

  EDIT GYURITZA,

                Plaintiff,
                                                         CASE NO.: 9:18-cv-81234-DMM
                        v.


  CAPIO PARTNERS, LLC,
  a Texas limited liability company,

                Defendant.
                                                     /

                                   OFFER OF JUDGMENT

  TO:    PLAINTIFF ABOVE-NAMED:

         Pursuant to Fed. R. Civ. P. 68, and without admitting any liability, Defendant, Capio

  Partners, LLC (“Capio”), hereby offers to allow judgment to be taken against it in favor of

  plaintiff, Edit Gyuritza (“Plaintiff”), as follows:

         1)     The party making the Offer of Judgment is Capio;

         2)     The Offer of Judgment is being made to Plaintiff;

         3)     Without admitting any liability, judgment shall be entered against Capio for
                actual and statutory damages in the amount of $1,001 for Capio’s alleged
                violations of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C.
                § 1692, et seq., and any other violations Plaintiff alleges in this lawsuit
                against Capio;

         4)     Without admitting any liability, the Judgment entered shall also include an
                amount for Plaintiff’s reasonable costs and attorney’s fees incurred with
                respect to the FDCPA claims against Capio. Reasonable costs and attorney’s
                fees are to be agreed upon by the parties, or, if the parties are unable to agree,
                to be determined by the Court on application by Plaintiff’s counsel;


                                                 1
Case 9:18-cv-81234-DMM Document 13 Entered on FLSD Docket 02/18/2019 Page 2 of 4




        5)    Without admitting any liability, the Judgment entered in accordance with this
              Offer of Judgment is to be in total settlement of any and all claims by Plaintiff
              against Capio, and said Judgment shall have no effect whatsoever except in
              settlement of those claims;

        6)    This Offer of Judgment is made solely for the purposes specified in Rule 68,
              and is not to be construed either as an admission that Capio is liable in this
              action, or that plaintiff has suffered any damages; and

        7)    In accordance with Rule 68, if Plaintiff does not accept this Offer of
              Judgment within fourteen (14) days after service of the Offer, then the Offer
              shall be deemed withdrawn and evidence of this Offer will be inadmissible
              except in any proceeding to recover costs. If Plaintiff does not accept this
              Offer of Judgment, and the judgment finally obtained by Plaintiff is not more
              favorable than this Offer, then the Plaintiff must pay his costs incurred after
              this offer, as well as Capio’s costs as allowed by the law of this District.



  ACCEPTED:
              EDIT GYURITZA


  DATE:




                                           Respectfully submitted,

                                           /s/ Rachel A. Morris
                                           Rachel A. Morris, Esq.
                                           Florida Bar No. 91498
                                           Dayle M. Van Hoose, Esq.
                                           Florida Bar No. 0016277
                                           SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.C.
                                           3350 Buschwood Park Drive, Suite 195
                                           Tampa, Florida 33618
                                           Telephone: (813) 890-2464
                                           Facsimile: (877) 334-0661
                                           rmorris@sessions.legal
                                           dvanhoose@sessions.legal

                                              2
Case 9:18-cv-81234-DMM Document 13 Entered on FLSD Docket 02/18/2019 Page 3 of 4




                                           Attorneys for Defendant,
                                           Capio Partners, LLC


                                CERTIFICATE OF SERVICE

        I certify that on this 15th day of February 2019, a copy of the foregoing was sent to

  the parties of record by U.S. First Class Mail and electronic mail including Plaintiff’s

  counsel as described below.

                                    Scott D. Owens, Esq.
                                    Scott D. Owens, P.A.
                                3800 S. Ocean Drive, Ste. 235
                                   Hollywood, FL 33019
                                  scott@scottdowens.com

                                           /s/ Rachel A. Morris
                                           Attorney




                                              3
Case 9:18-cv-81234-DMM Document 13 Entered on FLSD Docket 02/18/2019 Page 4 of 4
